AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT
MIDDLE District of Florida

Case Number: 6:21-CV-0007-ORL-37DCl

Plaintiff:
TAVIA WAGNER

vs.

Defendant:
FRANK H BROCK AND J&C CUDA CORP D/B/A PAPAS PIZZA

For:

JOE M QUICK, P.A., LAW OFFICES
1224 S PENINSULA DR

#619

DAYTONA BEACH, FL 32118

Received by HENRY SANBORN on the 6th day of January, 2021 at 12:15 pm to be served on J&C CUDA CORP D/B/A
PAPAS PIZZA C/O CHENANIAH CUDA-REGISTERED AGENT, 1551 7TH AVE, DELAND, FL 32724.

|, HENRY SANBORN, being duly sworn, depose and say that on the 11th day of January, 2021 at 3:30 pm, I:

SERVED the within named corporation by delivering a true copy of the SUMMONS AND COMPLAINT at the address of 1551 7TH
AVE, DELAND, FL 32724 which is a residential address with the date and hour endorsed thereon by me by leaving a copy with
PAULA CUDA as CO-OCCUPANT/SPOUSE OF CHENANIAH CUDA-R/A, 15 years of age or older and informing said person of
the contents pursuant to F.S. 48.081(3)(b) and F.S. 48.031(1)(a).

Additional Information pertaining to this Service:

1/7/2021 6:02 pm Attempted service at 1551 7TH AVE, DELAND, FL 32724, no answer

1/11/2021 10:22 am Attempted service at 1551 7TH AVE, DELAND, FL 32724, no answer no vehicles

Description of Person Served: Age: 35+, Sex: F, Race/Skin Color: WHITE, Height: 5'4", Weight: 125, Hair: BLACK, Glasses: N
| certify that | am over the age of 18, have no interest in the above action, and am a Process Server, in good standing, in the

judicial circuit in which the process was served. Under penalty of perjury, | declare that | have read the foregoing return of
service and that the facts in it are true. Notary not required pursuant to F.S. 92.525(2)

<
State of rind 1) asa / ( LZ

 

 

 

 

Countyofh —- WER HENRY SANBORN

Subscribed and sworn to before me by means of physical Process Server

presence on the 12th day of January, 2021 by the affiant who

is personally known to me. MAX J. GARCIA, INC.

145 E RICH AVE

nt = — SUITE G

idlany PUBIC Deland, FL 32724

Pint Name ey . (386) 624-6943

Our Job Serial Number: MJG-2021000106

Database Services, Inc. - Process Server's Toolbox V8.1t

UPA

 
v

AQ 4460 (Rev. 06/12) Summons ina Civil Action

Case 6:21-cv-00007-RBD-DCI Document3 Filed 01/05/21 Page 2 of 2 PagelD 15

 

UNITED STATES DISTRICT COURT
for the

Middle District of Florida

TAVIA WAGNER

Plaintiffs)

Vv.

Civil Action No. 6:21-cv-0007-Orl-37DCI

FRANK H. BROCK and J & C CUDA CORP d/b/a
PAPAS PIZZA

a i a i

Defonedeiriits)

SUMMONS IN A CIVIL ACTION

7

TO: (Defendant's nane and ackivess: J & C CUDA CORP
yendant’s nme and ucdbexs} ifufed

d/b/a PAPAS PIZZA

CHENANIAH CUDA - Registered Agent

4551 7th AVENUE . See
DELAND, FLORIDA, 32724 = fe

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day vou received it) — or 60 days if vou
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaimtiff or plaintiffs attorney,
whose name and address are: JOE M. QUICK, ESQ.

LAW OFFICES OF JOE M. QUICK, ESQ.
4224 5. PENINSULA DRIVE #619
DAYTONA BEACH, FLORIDA 32118
TELEPHONE (386) 212-3591

If you fail to respond. judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: January 5, 2024

 

Stananure oft lerk ar
